    Case 17-03105       Doc 183        Filed 11/15/19 Entered 11/15/19 16:38:41                     Desc Main
                                        Document     Page 1 of 4



                          UNITED STATES BANKRUPTCY COURT
                         WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION


In re                                                             Chapter 11

BESTWALL LLC,1                                                    Case No. 17-31795 (LTB)

                                Debtor.


BESTWALL LLC,

        Plaintiff,
                                                                  Adv. Proc. No. 17-3105 (LTB)
v.

THOSE PARTIES LISTED ON APPENDIX A
TO COMPLAINT and JOHN AND JANE
DOES 1-1000,

        Defendants.


                           NOTICE OF AGENDA OF MATTERS
                     SCHEDULED FOR HEARING ON NOVEMBER 20, 2019

Time of Hearing:                   9:30 a.m. (prevailing Eastern Time)

Location of Hearing:               Courtroom of the Honorable Chief Judge Laura T. Beyer, United
                                   States Bankruptcy Court for the Western District of North Carolina,
                                   Charlotte Division, Courtroom 1-5, 401 West Trade Street,
                                   Charlotte, North Carolina 28202




1
        The last four digits of the Debtor’s taxpayer identification number are 5815. The Debtor’s address is
        133 Peachtree Street, N.E., Atlanta, Georgia 30303.


NAI-1510004316
 Case 17-03105         Doc 183    Filed 11/15/19 Entered 11/15/19 16:38:41          Desc Main
                                   Document     Page 2 of 4



                           MATTERS IN MAIN CHAPTER 11 CASE

1.      Order Establishing Mediation of Certain Chapter 11 Case Matters (the “Mediation
        Order”).

        Status: The hearing on this matter is going forward. At the October 23, 2019
        hearing, the Court requested that one or more Mediation Orders be submitted for
        consideration by November 15, 2019. As subsequently requested by the parties, the
        Court extended the deadline to submit a proposed form (or forms) of Mediation
        Order until November 18, 2019.

        Related Documents: None to date.

        Objections Received: None to date.

                     MATTERS IN ADVERSARY PROCEEDING 17-3105

2.      Motion of the Official Committee of Asbestos Claimants to Reconsider and Amend the
        Memorandum Opinion and Order Granting the Debtor’s Request for Preliminary
        Injunctive Relief [Adv. Pro. Docket No. 166].

        Status: The hearing on this matter is going forward for the Court to issue its ruling.

        Objection Deadline: October 9, 2019. By agreement of the parties, the deadline for the
        Debtor and the Debtor’s non-debtor affiliate, Georgia-Pacific LLC, to file an objection
        was extended to October 16, 2019 in accordance with the Order Establishing Certain
        Notice, Case Management and Administrative Procedures [Docket No. 65].

        Related Documents:

        A.       Debtor’s Complaint for Injunctive and Declaratory Relief (I) Preliminarily
                 Enjoining Certain Actions Against Non-Debtors, or (II) in the Alternative,
                 Declaring That the Automatic Stay Applies to Such Actions and (III) Granting a
                 Temporary Restraining Order Pending a Full Hearing on the Motion [Adv. Pro.
                 Docket No. 1].

        B.       Debtor’s Motion for an Order (I) Preliminarily Enjoining Certain Actions Against
                 Non-Debtors, or (II) in the Alternative, Declaring That the Automatic Stay
                 Applies to Such Actions and (III) Granting a Temporary Restraining Order
                 Pending a Full Hearing on the Motion [Adv. Pro. Docket No. 2].

        C.       Memorandum Opinion and Order Granting the Debtor’s Request for Preliminary
                 Injunctive Relief [Adv. Pro. Docket No. 164].

        D.       Consolidated Reply of the Official Committee of Asbestos Claimants to
                 Objections of the Debtor and Georgia-Pacific LLC to the Motion of the Official
                 Committee of Asbestos Claimants to Reconsider and Amend the Memorandum
                                               -2-
NAI-1510004316
 Case 17-03105        Doc 183     Filed 11/15/19 Entered 11/15/19 16:38:41        Desc Main
                                   Document     Page 3 of 4



                 Opinion and Order Granting the Debtor’s Request for Preliminary Injunctive
                 Relief [Adv. Pro. Docket No. 175].

        Objections Received:

        E.       The Debtor’s Objection to the Official Committee of Asbestos Claimants’ Motion
                 to Reconsider and Amend the Memorandum Opinion and Order Granting the
                 Debtor’s Request for Preliminary Injunctive Relief [Adv. Pro. Docket No. 171].

        F.       Georgia-Pacific LLC’s Joinder to the Debtor’s Objection to the Official
                 Committee of Asbestos Claimants’ Motion to Reconsider and Amend the
                 Memorandum Opinion and Order Granting the Debtor’s Request for Preliminary
                 Injunctive Relief [Adv. Pro. Docket No. 172].



                             [Remainder of Page Intentionally Blank.]




                                              -3-
NAI-1510004316
 Case 17-03105      Doc 183        Filed 11/15/19 Entered 11/15/19 16:38:41     Desc Main
                                    Document     Page 4 of 4



Dated: November 15, 2019                       Respectfully submitted,
       Charlotte, North Carolina
                                               /s/ Garland S. Cassada
                                               Garland S. Cassada (NC Bar No. 12352)
                                               David M. Schilli (NC Bar No. 17989)
                                               Andrew W.J. Tarr (NC Bar No. 31827)
                                               ROBINSON, BRADSHAW & HINSON, P.A.
                                               101 North Tryon Street, Suite 1900
                                               Charlotte, North Carolina 28246
                                               Telephone: (704) 377-2536
                                               Facsimile: (704) 378-4000
                                               E-mail:     gcassada@robinsonbradshaw.com
                                                           dschilli@robinsonbradshaw.com
                                                           atarr@robinsonbradshaw.com

                                               Gregory M. Gordon (TX Bar No. 08435300)
                                               JONES DAY
                                               2727 North Harwood Street, Suite 500
                                               Dallas, Texas 75201
                                               Telephone: (214) 220-3939
                                               Facsimile: (214) 969-5100
                                               E-mail:    gmgordon@jonesday.com
                                               (Admitted pro hac vice)

                                               Jeffrey B. Ellman (GA Bar No. 141828)
                                               Brad B. Erens (IL Bar No. 06206864)
                                               JONES DAY
                                               1420 Peachtree Street, N.E., Suite 800
                                               Atlanta, Georgia 30309
                                               Telephone: (404) 581-3939
                                               Facsimile: (404) 581-8330
                                               E-mail:     jbellman@jonesday.com
                                                           bberens@ jonesday.com
                                               (Admitted pro hac vice)

                                               ATTORNEYS FOR DEBTOR AND DEBTOR
                                               IN POSSESSION




                                              -4-
NAI-1510004316
